DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 9/11/2020.
	Claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-20 the closest considered art fail to disclose the claimed subject matter in independent claims 1, 8, and 15 as recited; a method, a non-transitory computer-readable medium, and a system of identifying causal relationships between time series, the 2method comprising: 3accessing a hierarchy of nodes in a data structure, wherein each node in the 4hierarchy of nodes comprises a time series of data; 5identifying a subset of nodes in the plurality of nodes for which causal 6relationships may exist in the corresponding time series; 7generating models for nodes in the subset of nodes, wherein each of the models is 8generated for a corresponding node, and each of the models receives the other nodes in the 9subset of nodes as inputs and generates coefficients for the other nodes in the subset of nodes 10indicating how strongly each of the other nodes in the subset of nodes causally affects the 11corresponding node; 12generating a ranked output of nodes that causally affect the corresponding node of 13each of the models.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20200103888 Sayyarrodsari et al. related to system and method for locally modeling target variable.
20200103895 Sayyarrodsari et al. related to system and method for retraining a model a target variable is a tiered framework.
11243966 Wong related to data model design supporting low latency time-series volume planning and analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 2, 2022